Citation Nr: 0722918	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  98-12 431A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to service connection for a sinus condition. 

2. Entitlement to service connection for Meniere's disease.

3. Entitlement to service connection for a psychiatric 
disorder to include adjustment disorder.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to March 1971, including service in Vietnam during 
the Vietnam era.  He also served on active duty from November 
1990 to May 1991, including service in Southwest Asia during 
the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 1996 and November 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO), Montgomery, Alabama.

In April 1997, the veteran appeared at a hearing before a 
Decision Review Officer. In August 2003, he appeared at a 
hearing before the undersigned.  Transcripts of the hearings 
are in the veteran's file.

In May 2004 and August 2005, the Board remanded the case for 
additional procedural and evidentiary development.  As the 
requested development has been completed with respect to the 
claims of service connection for a sinus condition and 
Meniere's disease, no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In September 2006, the veteran raised the claim of service 
connection for post-traumatic stress disorder, which is 
referred to the RO for appropriate action.

The claim of service connection for a psychiatric disorder to 
include adjustment disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. A sinus condition, chronic rhinosinusitis, was not 
affirmatively shown to have been present during the first 
period of active duty; there is clear and unmistakable 
evidence that a sinus condition, chronic rhinosinusitis, pre-
existed the second period of active duty and any increase in 
the sinus condition during the second period of active duty 
was due to the natural progress of the pre-existing 
condition.

2. Meniere's disease was not affirmatively shown to have had 
onset during service; Meniere's disease, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin; and Meniere's disease is not causally 
related to or to have worsened in severity as a result of 
service-connected hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1. A sinus condition, chronic rhinosinusitis, was not 
incurred in or aggravated by the first period of active duty; 
a sinus condition, chronic rhinosinusitis, pre-existed the 
second period of active duty and was not aggravated by that 
service, rebutting the presumption of soundness.  38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304(b) (2006).   

2. Meniere's disease was not incurred in or aggravated by 
service; Meniere's disease is not proximately due to or the 
result of service-connected disabilities; and Meniere's 
disease is not aggravated by service-connected disabilities.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The initial rating decision in November 1996 by the RO, 
denying service connection for a sinus condition, preceded 
the enactment of the VCAA, and the initial rating decision in 
November 2000 by the RO denying service connection for a 
psychiatric disorder to include adjustment disorder came 
after the enactment of the VCAA.  As the VCAA notice was not 
mandated at the time of the initial rating decision in 
November 1996, the RO did not err in not providing such 
notice, but the veteran does have the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As the VCAA notice was 
mandated at the time of the initial rating decision in 
November 2000, the failure to provide VCAA notice constituted 
a procedural error. 

In its Remand of May 2004, the Board identified the 
procedural error and directed the RO to comply with the VCAA 
notice requirements.  In compliance with the directive of the 
Board, the RO provided VCAA notice on both claims by letter, 
dated in May 2004.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims of service 
connection, as the claims are denied no disability rating can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudications.  

The timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence.  

And the claims were readjudicated after the content-complying 
VCAA notice as evidenced by the supplemental statements of 
the case, dated in February and April 2005 and in August 
2006.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations.  Additionally, the service medical records are 
associated with the claims file as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence 
of additional evidence to substantiate the claims of service 
connection for a sinus condition and Meniere's disease, no 
further assistance to the veteran is required to comply with 
the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service personnel records for the veteran's first period 
of active duty show that he served in the U. S. Army in 
Vietnam as an equipment storage specialist during the Vietnam 
era.  He was awarded a Vietnam Service Medal, a National 
Service Medal, an Army Commendation Medal, a National Defense 
Service Medal, a Bronze Star Medal, and a Vietnam Campaign 
Medal.  



The service medical records for the first period of active 
duty contain no complaint, finding, or history of a sinus 
abnormality or of Meniere's disease.  On separation 
examination, the sinuses and ears were evaluated as normal.  

After service, on VA examination in September 1971, the 
veteran stated that he was treated for a sinus condition once 
during service without recurrence.  The pertinent findings 
were normal mucus membranes of the nose, mouth, and throat, 
and the diagnosis was no abnormalities found on physical 
examination. 

The form DD-214 for the veteran' second period of active duty 
shows that he served in the U. S. Army Reserves National 
Guard from November 21, 1990, to May 12, 1991.  He served for 
three months in Operations Desert Shield and Desert Storm in 
Southwest Asia. 

The service medical records show that on physical 
examination, dated November 21, 1990, there was no history of 
finding of a sinus condition or of Meniere's disease.  Five 
days later the veteran complained of sinus drainage over a 
two to three week period.  On pre-deployment examination on 
December 4, 1990, history included prior sinus surgery.  In 
March 1991, the veteran complained sinus drainage.  History 
included prior surgery for the placement of antral sinus 
windows.  The assessment was sinus congestion.  On separation 
examination in April 1991, history included sinus surgery in 
1984 for the placement of sinus windows.  The veteran 
indicated a history of nose trouble and hearing loss.  The 
sinuses and ears were evaluated as normal. 

After service VA records show that in October 1992 the 
veteran complained of sinus congestion and chronic drainage 
since his return from the Persian Gulf, where he was exposed 
to smoke in Saudi Arabia.  History included the placement of 
sinus windows 10 years previously.  X-rays of the sinuses 
were normal.  On VA examination in April 1995, the sinuses 
were normal.  In September 1996, the veteran complained of 
sinus drainage, and the assessment was sinusitis.  

On periodic examination for the Alabama National Guard in 
September 1994, there was no complaint or finding of a sinus 
problem. 

In April 1997, the veteran testified that he did not have a 
sinus problem after the placement of sinus window, but after 
his return from the Persian Gulf he has had sinus drainage 
that he did not have before.  

On VA examination in July 1997, the sinuses were clear.  
History included sinus congestion for four to five years and 
the diagnosis was sinus congestion. 

Records of a private physician disclose that in October 1998 
the veteran complained of three recent episodes of tinnitus, 
disequilibrium, and nausea as well as nasal congestion.  A 
brain scan was normal.  In November 1998, it was noted that 
the clinical history was consistent with Meniere's disease.  
In January 1999, the impression was probable Meniere's 
disease.  In January 2000, the physician stated that the 
veteran had a probable history of Meniere's disease of 
unknown etiology.  The physician expressed the opinion that 
the condition could have been exacerbated by noise trauma due 
to the veteran's war time services.  

In a rating decision, dated in November 2000, the RO granted 
service connection for bilateral hearing loss and tinnitus. 

On VA evaluation of Meniere's disease in May 2002, the 
veteran stated that he was in sand storms in Saudi Arabia 
without ear protection, which resulted in the first episode 
of dizziness and tinnitus, that he was asymptomatic between 
1991 and 1998, and that since 1998 he has had frequent 
episodes related to Meniere's disease. 

The examiner diagnosed Meniere's disease.  The examiner 
explained that the cause of Meniere's disease was idiopathic, 
that is, there is no known cause, but there were several 
theories around viral infections versus autoimmune disorder 
versus an allergy.  The examiner stated that it was 
impossible to state that Meniere's disease was related to a 
sand storm in Saudi Arabia, but many patients suffer from 
Meniere's disease, who were not exposed to sand storms.



In April 2003, the veteran testified that after his return 
from the Persian Gulf he had sinus problems that he did not 
have before he entered the service in 1990.  The veteran also 
testified that he was diagnosed with Meniere's disease in 
1997 and that he had problems related to Meniere's disease 
since service.

On VA neurological examination in September 2005, after a 
review of the veteran's file, the examiner reported that the 
veteran had Meniere's disease of unknown etiology with spells 
that began in 1993 about two years after service.  The 
examiner expressed the opinion that Meniere's disease could 
not be attributed to any military duty without resorting to 
mere speculation.    

On VA ENT examination in October 2005, the veteran stated 
that his current sinus symptoms began after he was exposed to 
sand storms in Saudi Arabia.  The examiner reported that the 
veteran had chronic rhinosinusities with a history of 
inferior meatal (sinus) windows since 1984.  The examiner 
expressed the opinion that the current sinus condition was 
not caused by the veteran's experiences in Saudi Arabia and 
that the current sinus condition was a natural progression of 
the pre-existing disease.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not 


later than not later than September 30, 2015, and which by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

Sinus Condition 

For the first period of active duty from March 1968 to March 
1971 veteran was presumed to have been in sound condition 
when accepted for service, except for any disorder that was 
noted at entrance into service.  As a sinus condition was not 
noted on entrance examination, the veteran was presumed sound 
as to a sinus condition.  The service medical records for the 
first period of active duty contain no complaint, finding, or 
history of a sinus condition.  After the first period of 
active duty, in September 1971, the veteran stated that he 
was treated for a sinus condition once during service without 
recurrence.  The pertinent findings were normal mucus 
membranes of the nose, mouth, and throat, and the diagnosis 
was no abnormalities found on physical examination.  In 
December 1990, history included prior sinus surgery, and in 
April 1991 it was noted that the sinus surgery had occurred 
in 1984. 

Although there is no documentation of a sinus condition 
during service, shortly after service in September 1971, the 
veteran stated that he was treated once during service for a 
sinus condition, as the veteran's statement is credible and 
as the veteran is competent to describe symptoms of an 
illness, the Board accepts the statement as satisfying the 
provision of "noted" during service, and the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As a single complaint of a sinus condition during service is 
insufficient to identify the disease entity and insufficient 
observation to establish chronicity at the time, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, the record establishes that the veteran had 
sinus surgery in 1984, about 13 years after the first period 
of service.  The period without documented complaints or 
symptoms of a sinus condition from 1971 to 1984 is evidence 
against continuity of symptomatology, following the first 
period of active duty.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And although a sinus condition was documented after service, 
there is no competent medical evidence that links the current 
sinus condition to an injury, disease, or event, resulting in 
an injury or disease or injury, of service origin during the 
veteran's first period of active duty from March 1968 to 
March 1971 under 38 C.F.R. § 3.304(d), considering all the 
evidence, including that pertinent to service.

In his testimony, the veteran did not associate his current 
sinus condition to an injury or disease or event of service 
origin during his first period of active duty. 

Also, the provisions of an undiagnosed illness, pertinent to 
a veteran of the Persian Gulf War under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317(a)(1) do no apply to the veteran's 
period of service from 1968 to 1971, which preceded the 
Persian Gulf War, which began August 2, 1990.  38 C.F.R. 
§ 3.2(i). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for a 
sinus condition during the first period of active duty, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

For the second period of active duty from November 1990 to 
May 1991, the veteran was also presumed to have been in sound 
condition when accepted for service, except for any disorder 
that was noted at entrance into service.  As a sinus 
condition was not noted on entrance examination, the veteran 
was presumed sound as to a sinus condition. 

The presumption of soundness may be rebutted by clear and 
unmistakable (obvious or manifest) evidence that demonstrates 
that a disease existed prior to service and was not 
aggravated by such service.  

The service medical records do show that five days after 
entering his second period of active duty the veteran 
complained of sinus drainage over a two to three week period, 
which would have preceded his entry to active duty.  On the 
pre-deployment examination in December 1990, history included 
prior sinus surgery.  In March 1991, history included prior 
surgery for the placement of antral sinus windows.  On 
separation examination in April 1991, history included sinus 
surgery in 1984 for the placement of sinus windows.  After 
service in October 1992, history included the placement of 
sinus windows 10 years previously.  In April 1997, the 
veteran testified that he did not have a sinus problem after 
the placement of sinus window, but after his return from the 
Persian Gulf he has had sinus drainage that he did not have 
before.  In April 2003, the veteran testified that after his 
return from the Persian Gulf he had sinus problems that he 
did not have after sinus surgery before he entered the 
service in 1990.

On the basis that five days after entering the second period 
of active duty, the veteran complained of sinus drainage over 
a two to three week period, which would have preceded the 
second period of service, the history of pre-service sinus 
surgery noted several times during service, including on pre-
deployment examination and on separation examination, the 
documentation of sinus surgery after service on VA 
examinations in 1997 and 2005, and the veteran's testimony in 
1997 and 2003, the Board finds that there is clear and 
unmistakable evidence that a sinus condition pre-existed the 
second period of active duty from November 1990 to May 1991. 

During the second period of service, sinus congestion was 
documented once in March 1991.  On separation examination, 
the sinuses were evaluated as normal.  After service VA 
records show that in October 1992, X-rays of the sinuses were 
normal and on VA examination in April 1995 and in July 1997, 
the sinuses were normal.  In September 1996, the veteran had 
sinusitis.  On VA examination in October 2005, the pertinent 
finding was chronic rhinosinusitis. 

In accordance with the Board's remand of August 2005, the VA 
examiner was asked to express an opinion on whether the 
veteran's current sinus condition represented a permanent 
increase in disability over that which was surgically treated 
in 1984 or whether the current sinus condition was a natural 
progression of the pre-existing disease.  

After a review of the veteran's file, including the veteran's 
statement that his current sinus symptoms began after he was 
exposed to sand storms in Saudi Arabia, the examiner reported 
that the veteran had chronic rhinosinusitis with a history of 
inferior meatal (sinus) windows since 1984.  The examiner 
then expressed the opinion that the current sinus condition 
was not caused by the veteran's experiences in Saudi Arabia 
and that the current sinus condition was a natural 
progression of the pre-existing disease.  

On the basis of the opinion of the VA examiner, which is the 
only medical evidence of record, pertaining to the question 
of aggravation of the pre-existing sinus condition, the Board 
finds that the pre-existing sinus condition was not 
aggravated by service because any increase in disability was 
due to the natural progress of the pre-existing condition as 
the VA examiner excluded the veteran's exposure to sand 
storms in Saudi Arabia as a cause of the current sinus 
condition. 

For these reasons, there is clear and unmistakable evidence 
of a sinus condition pre-existing the second period of active 
duty and that the pre-existing sinus condition was not 
aggravated by service as any increase in the disability was 
due to the natural progress of the pre-existing sinus 
condition, rebutting the presumption of soundness under 38 
U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

As the pre-existing sinus condition preceded the veteran's 
deployment to Southwest Asia, it does not constitute an 
undiagnosed illness due to the veteran's Gulf War service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

As the sinus condition pre-existed the second period of 
service and was not aggravated by service, service connection 
is not established. 

To the extent that the veteran associates his current sinus 
condition to exposure to sand storms in Saudi Arabia during 
the Persian Gulf War, as a lay person the veteran is not 
competent to offer a medical diagnosis or medical opinion and 
consequently the statements and testimony do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For the reasons stated, Board finds that the veteran's pre-
existing sinus condition was not aggravated by service and as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Meniere's Disease

Although there is no documentation of a Meniere's disease 
during either period of active duty, the veteran testified 
that he had symptoms of the illness in 1991 during his second 
period of active duty, as the veteran's statement is credible 
and as the veteran is competent to describe symptoms of an 
illness, the Board accepts the statement as satisfying the 
provision of "noted" during service, and the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As the veteran's complaint of symptoms during service is 
insufficient to identify the disease entity and insufficient 
observation to establish chronicity at the time, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, the record establishes that symptoms of 
Meniere's disease were first documented in 1998, about seven 
years after service.  The period without documented 
complaints or symptoms of Meniere's disease from 1991 to 1998 
is evidence against continuity of symptomatology, following 
the second period of active duty.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

As Meniere's disease was initially diagnosed after service, 
the remaining question is whether there is evidence that 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).   In this regard there is medical evidence 
for and against the claim. 

In January 2000, a private physician stated that the veteran 
had a probable history of Meniere's disease of unknown 
etiology, and then the physician expressed the opinion that 
the condition "could" have been exacerbated by noise trauma 
due to the veteran's war time services.

An opinion expressed in the term of "could", the equivalent 
of "may", also implies that it "could not" and it is too 
speculative to meet the standard of causation.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus). For this reason, the 
Board rejects the opinion as evidence favorable to the claim.

The medical evidence against the claim consists of the 
opinion of a VA examiner, who, after a review of the 
veteran's file, reported that the veteran had Meniere's 
disease of unknown etiology and then expressed the opinion 
that Meniere's disease could not be attributed to any 
military duty without resorting to mere speculation.  

As both the private and VA physicians concurred that the 
cause of Meniere's disease is unknown, the opinion of the VA 
physician that it would be speculative to relate Meniere's 
disease to any event during service is consistent with 
accepted medical principles, pertaining to the character of 
Meniere's disease. 

As for the veteran's statements and testimony of an 
association between Meniere's disease and the events in Saudi 
Arabia, the veteran as a layperson is not competent to offer 
a medical opinion or a medical diagnosis and consequently his 
statements and testimony to the extent that he relates 
Meniere's disease to service does not 
constitute medical evidence.  

As the Meniere's disease is a known clinical diagnosis, it 
does not constitute an undiagnosed illness due to the 
veteran's Gulf War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a). 

Also, there is no medical evidence Meniere's disease is 
causally related to or to have worsened in severity as a 
result of service-connected hearing loss and tinnitus as the 
medical evidence shows that the cause of Meniere's disease is 
unknown. 38 C.F.R. § 3.310. 

As the Board may consider only independent medical evidence 
to support its finding and as the Board has rejected the one 
medical opinion that was favorable to the claim, the 
preponderance of evidence is against the claim and service 
connection for Meniere's disease and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a sinus condition disorder is denied.

Service connection for Meniere's disease is denied.






REMAND

In the remand of August 2005, the Board directed that the 
veteran be afforded a VA psychiatric examination to determine 
whether the veteran's service-connected disabilities, 
diabetes, hearing loss, and tinnitus, were are related to any 
current psychiatric diagnosis. 

On VA psychiatric examination in December 2005, the examiner 
did not address the question of whether the veteran's 
service-connected disabilities, diabetes, hearing loss, and 
tinnitus, are related to any current psychiatric diagnosis.  

Under Stegall v. West, 11 Vet. App. 268 (1998), the case is 
REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a psychiatric 
examination to determine whether the 
diagnosis of adjustment disorder is still 
psychiatrically warranted.  The claims 
folder must be made available to the 
examiner for review.   

If adjustment disorder is diagnosed, the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not that the adjustment disorder is 
related to the service-connected 
disabilities of diabetes mellitus, 
hearing loss, and tinnitus. 

In formulating the opinion, the VA 
psychiatrist is to consider that term 
"as likely as not" does not mean within 
the realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation. 

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


